Citation Nr: 0121597	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder and, if so, entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1974 to June 1978.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  


REMAND

The appellant here seeks to reopen a claim of entitlement to 
service connection for a left knee disorder.  The RO denied 
entitlement to service connection in an April 1986 rating 
decision, finding that a left knee disorder pre-existed 
service and was not aggravated during service.  Claims that 
become final cannot be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302(a) (2000).  

New and material evidence is defined as 

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  This is a jurisdictional test; 
VA cannot assist the appellant or adjudicate the merits of 
the claim in the absence of new and material evidence.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1, 4 (1995).  See also Evans v. Brown, 9 
Vet. App. 273, 284-85 (1996) (new evidence need not be 
probative of all elements required to award the claim, but 
only as to each element that was a specified basis for the 
last disallowance).  

During the pendency of this claim to reopen, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

While the new law does not require the Secretary to reopen a 
claim except when new and material evidence is presented or 
secured (see 38 U.S.C.A. § 5103A(f) (West Supp. 2001)), there 
are duties of notice and assistance under VCAA that apply to 
all claims.  Because the veteran has not been provided notice 
under the new law, and because it appears that there may be 
outstanding records of potential relevance to the claim to 
reopen, the case will be remanded.

The VCAA requires VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  That duty requires VA to provide the 
claimant with notice of required information and evidence, 
and make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim, 
including every reasonable effort to obtain relevant VA, 
private, and service department records, as well as records 
possessed by other Federal agencies.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

At his hearing in June 2001, the appellant testified that he 
had received treatment at the VA Medical Center in Muskogee, 
Oklahoma in 1979 and 1980.  The record does not include 
records of such treatment.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (if records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records).  
On remand, the RO should obtain the veteran's complete 
medical records from that facility, from 1978 to the present.  

The appellant also indicated that he served in the Oklahoma 
Army National Guard.  A document associated with the record 
showed that he served from April 1993 to April 1996, with 
earlier, but unspecified, periods of service totaling more 
than 14 years and nine months.  This, however, appears to be 
a summary of his total length of service, as opposed to 
specific dates of active or inactive duty training that may 
form the predicate for VA benefits.  As the appellant served 
exactly four years on active duty, according to his 
Department of Defense (DD) Form 214 (Report of Separation 
from Active Duty), and had four years, five months, and 20 
days of total active service according to the Oklahoma Army 
National Guard document, it appears that he had approximately 
five months and 20 days of active duty for training (or 
similarly-titled service), plus other periods of inactive 
duty training.  These specific periods of service may prove 
important, since the record also includes an August 1993 
service medical record discussing the claimed left knee 
disorder.  On remand, the RO should undertake to determine 
his specific dates of active and inactive duty training and 
to obtain service medical records pertaining to the 
appellant's entire period of National Guard service.  

In addition, when the veteran filed his original claim for 
service connection in January 1986, he indicated that he had 
been treated by a Dr. Savage at AFEES in Oklahoma City for 
his knees in late 1985.  In explanation, he said he had been 
denied Federal employment with the Oklahoma National Guard in 
late 1985 because of his knees.  It is unclear from this 
information whether Dr. Savage is someone who examined the 
veteran to determine whether he qualified for the job, or 
whether the veteran was under the care of this doctor.  
However, the RO should notify the veteran that information 
about how to locate Dr. Savage and his treatment records or 
examination report might help to substantiate his claim, and 
he should be asked to provide as much detail as possible, to 
include a release for the records, so the RO may attempt to 
develop this evidence for him.

After the RO has obtained documents associated with the 
claimed treatment, it must make a determination as to whether 
new and material evidence has been submitted.  If not, then 
the RO must not reopen the previously denied claim and the 
analysis must end there.  See Barnett, 83 F.3d at 1383-84.  
If, however, new and material evidence has been submitted, 
then the RO must comply with VA's duty to assist, and, if an 
examination or medical opinion is necessary to make a 
determination with respect to the claim, it should be 
accorded him.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001) 
(examination or opinion is necessary if the evidence contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and lay or medical evidence that the disability 
or symptoms may be associated with the claimant's service; 
but not sufficient medical evidence for VA to make a decision 
on the claim).

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development 
required by this remand, the RO must 
ensure that all notification and 
development action required by the VCAA 
is completed.

2.  Request from the Muskogee VA Medical 
Center complete medical records relevant 
to the appellant from 1978 to the 
present, with particular reference to 
those records in 1979 and 1980.  All 
documents obtained must be associated 
with the claims file.  

3.  Request from the appropriate service 
department documentation as to the 
specific dates of the appellant's 
service, including periods of active and 
inactive duty training.  Thereafter, 
request from the appropriate records 
depository copies of all service medical 
records relevant to the appellant, 
including all such records relevant to 
any periods of active and inactive duty 
training.  All documents obtained must be 
associated with the claims file.  

4.  Notify the veteran that he provided 
the name of Dr. Savage, AFEES in Oklahoma 
City, as someone who treated him for his 
knees in late 1985, and that information 
about how to locate Dr. Savage and his 
treatment records or examination report 
might help to substantiate the veteran's 
claim.  The veteran said in his original 
claim that he was denied Federal 
employment with the Oklahoma National 
Guard because of his knees in late 1985.  
Ask him to provide as much detail as 
possible, to include providing Dr. 
Savage's full name and address, the dates 
of treatment or examination, and a 
release so the RO may request the 
examination report or treatment records.

If the veteran is able to provide 
information necessary to locate and 
request these records, request the 
records and associate any response with 
the claims file.  

5.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim. 38 
U.S.C.A. § 5103A(b) (West Supp. 2001).

6.  After completing the above notice and 
development, determine whether the 
appellant has submitted new and material 
evidence pertaining to the left knee 
disorder since April 1986.  If the RO 
determines that new and material evidence 
has not been submitted, then the claim 
must be denied and the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period should be 
allowed for response.  

7.  If, and only if, the RO determines 
that the appellant has submitted new and 
material evidence to reopen the 
previously denied claim, undertake such 
other development action as may be 
indicated, to include scheduling an 
examination if necessary. 

8.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

9.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a SSOC.  An appropriate 
period should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


